Per Curiam.
This appeal is from the order and accompanying memorandum of the United States Customs Court, Matsushita Electric Industrial Co., Ltd. v. The United States Treasury Department, 67 Cust. Ct. 328, C.D. 4292 (1971), granting appellees’ motion to quash and dismiss a summons and civil action on the ground that the jurisdiction of the Customs Court had not been properly invoked. The civil action was commenced by a “Petition for Mandatory, Injunctive and Other Belief,” filed in the Customs Court requesting an order of that court vacating all determinations and findings in the antidumping proceeding entitled Television Receiving Sets, Monochrome and Color, From Japan (ATS 643.3; AA1921-66), dismissing the proceeding, enjoining appellees from taking any further action in connection therewith, and declaring the invalidity and unconstitutional nature of the proceeding, vacating the dumping determination, and requiring appellees to conduct the proceeding in a manner requested. The proceedings conducted by the Bureau of Customs and the Tariff Commission culminated in a finding by the Secretary of the Treasury that the television sets are being, or are likely to be, sold at less than fair value within the meaning of section 201(a) of the Antidumping Act of 1921, as amended, thus making the sets subject to dumping duties. However, no such dumping duties have been levied, and accordingly no protest *86has been filed or denied. The claim for jurisdiction of the Customs ■Court was made under the All Writs Act, 28 USC 1651.
We have considered the order and accompanying memorandum of ¡the Customs Court and find ourselves in agreement therewith.
The order of the Customs Court is affirmed.